Title: Elizabeth Trist to Thomas Jefferson, 31 March 1809
From: Trist, Elizabeth House
To: Jefferson, Thomas


          Dr Sir   Farmington March 31st 1809 
          Your note made me very happy as I began to entertain doubts of the safety of the letter in question I will take it as a favor when you write to the President to tell him I am not insensible to his very polite attention and return him many thanks any time when convenient to you will answer my purposes either sunday or any later day I am with Sincerity your ever obliged and affectionate friend
          
            E.
            Trist
        